Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
As per the independent claims, the claim limitations toward the relationships between entity extraction, entity annotations, attribute recognition machine learning, mapping the annotated entities to business entities and objects, is not explicitly taught by the prior art of record.  With respect to the prior art of record, a representative piece of prior art,  Haley (20080097748) teaches receiving via an interface.  para 0060, fig. 2; for a query/conversation from the user – fig. 3); and  a knowledge management system towards the domain of a business function/process – para 0012, para 0056, 0058); with entity extraction and identification using business process rules (para 0058), and analyzing/combining the semantics/syntax for an entity, determining a tasking within the domain, and mapping of the business object to code -- see para 0082), and the business object is mapped to database objects – para 0118, in a business process – para 0116).  However, Haley at [0059], shows these sentences are used to generate “procedural and/or rule-based code that executes as business logic that integrates with external object models and/or databases.” Haley at [0059], In other words, these sentences are not the same as “the 
London (9189742) teaches a virtual assistant/bot that assisting users to navigate the system -- Embodiments disclosed herein may be accessed from any phone without any installation process and consequently can help new customers as well as existing customers. Embodiments engage in much more than auto-dialing and may be easily adapted to multiple different enterprises by building a model of the business in the form of a Knowledge Tree Graph (KTG).


Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to meet the claim limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/21/2021